Citation Nr: 0216473	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 50 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 RO rating decision which 
denied an increase in a 30 percent evaluation for PTSD.  In a 
September 2000 rating decision, the RO increased the PTSD 
rating to 50 percent.  In August 2001, the Board remanded the 
case to the RO for further development of the evidence.


FINDINGS OF FACT

The veteran's PTSD is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
various symptoms.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130 
Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from August 
1968 to August 1970, including combat service as an 
infantryman in Vietnam.  His military decorations include a 
Purple Heart Medal and Combat Infantryman Badge.

Service connection and a 10 percent rating for PTSD were 
granted in 1990.  By rating decision of February 1999, the 
PTSD rating was increased to 30 percent.  By rating decision 
of July 2000, a rating higher than 30 percent for PTSD was 
denied by the RO, and the veteran appealed.  By RO rating 
decision of September 2000, the PTSD disability evaluation 
was increased to 50 percent. The veteran asserts that his 
PTSD is more severe than the current evaluation reflects.

In April 2000, the veteran underwent a VA PTSD examination.  
He reported that he was receiving psychiatric care at the VA 
medical center.  He indicated that he had no hospitalizations 
for mental illness.  He reported that he remained married to 
his wife of 28 years.  He had worked in the coal mine 
industry for 20 years until late 1999, at which time he was 
involved in an industrial accident which injured his neck; he 
had a related surgery since then.  He said that he was 
socially withdrawn, did not like to be around people, had 
intrusive memories of a friend killed in Vietnam, and had 
difficulty talking about his experiences except with other 
veterans.  He reported feelings of detachment, irritability, 
and frustration when others play a war movie when he was 
around.  Mental status examination revealed the veteran was 
alert and oriented.  He exhibited fair eye contact.  His 
speech was regular for rate and rhythm.  His thought content 
was negative for suicidal and homicidal ideation.  He had 
preoccupation with the Vietnam experience.  His thought 
process was coherent.  Insight and judgment were noted to be 
fair.  Proverbs were abstract and his higher cognitive 
functions were intact.  The pertinent diagnosis was PTSD.  A 
Global Assessment of Functioning (GAF) score of 50 was 
rendered on Axis V.  

In an August 2000 statement, the veteran reported that he had 
always worked, was now on worker's compensation due to the 
coal mine injury, was depressed since he was physically 
unable to work, and now spent more time thinking about the 
stress of Vietnam.  In August 2000, the veteran's wife 
submitted a statement in support of his claim.  She related 
the veteran's behavior prior to Vietnam and how he had 
changed since his return.  In September 2000, the veteran's 
sister submitted a statement in support of his claim.  She 
too related the changes in the veteran's behavior since his 
return from Vietnam.  

VA treatment records from 2000 and 2001 show the veteran 
received periodic outpatient treatment for PTSD.  He also was 
treated for physical ailments, and it was noted that in early 
2000 he had neck surgery for the industrial injury.  In 
March 2000, he was referred to the PTSD section.  His chief 
complaint was sleeping difficulty.  His wife was with him and 
related that he became very withdrawn when he heard gunshots 
near his home.  He probably did not know he was having a 
flashback.  His wife also identified him as depressed, 
starring off into the distance.  He was noted to not have 
worked since December 1999.  In June 2000, it was noted that 
the veteran had the same continuing complaints.  He was in 
the Alabama National Guard until March 2000.  He was placed 
on Depakote and Klonopin with some of the symptoms.  He 
related that he was also on Wellbutrin, which made him too 
energetic.  In July 2000, he was obsessing about his friend 
who was killed in Vietnam.  He stated that he was sleeping 
better and was less depressed, but more anxious.  He was 
provided supportive therapy.  In August 2000, the veteran 
related that he had had PTSD symptoms for years but received 
no treatment until he began to be seen at VA.  In March 2001, 
the veteran was seen in the mental health clinic.  His wife 
indicated that he had a bad temper but had not been 
physically abusive in years.  The veteran related only that 
he was "OK."  He denied psychosis, homicidal or suicidal 
ideation.  In August 2001, the veteran was seen for follow-
up.  He reported that he had been doing "OK" and had 
stopped taking his Depakote.  He related that he noticed a 
big difference in his alertness, he was more aware, better 
able to focus and concentrate, and much less depressed.  

The veteran underwent a January 2002 VA PTSD examination.  It 
was noted he was physically unable to work and was medically 
retired in 2000.  He continued to report frequent intrusive 
thoughts and recollections about his combat experiences in 
Vietnam, indicating that he felt better when he was coming to 
VA for treatment.  Things were going good, according to the 
veteran, until the end of August.  He thought he was 
improving until the events of September 11.  He related that 
he then began to experience Vietnam and reported frequent 
nightmares.  He also reported flashbacks and wanted to be 
isolated from others.  He reported avoiding crowds, 
television shows, and movies related to Vietnam.  He also 
reported avoiding fireworks, an inability to trust, 
survivor's guilt, startle response, and needing medication to 
sleep.  Mental status examination related that his current 
thought processes and thought content were within normal 
limits.  Delusions and hallucinations were not present at the 
time of the examination.  Eye contact was good.  Suicidal 
plan or intent was denied.  He admitted to homicidal thought 
and ideation with no current plan or intent.  He was able to 
maintain minimal personal hygiene and other basic activities 
of daily living.  He was fully oriented and his long term 
memory was intact.  Short term memory, concentration, and 
judgment were severely impaired.  His speech was slow and his 
mood was depressed.  His affect was flat and his abstract 
thinking was impaired.  Impulse control was impaired.  His 
sleep impairment was chronic in nature.  The examiner 
indicated that the veteran continued to struggle with the 
major symptoms of PTSD with no real remission since his last 
examination.  The diagnosis was PTSD, chronic and severe.  A 
GAF score of 45 was rendered on Axis V, and it was noted the 
veteran had severe social and occupational impairment due to 
PTSD.  The examiner indicated that since the veteran's last 
examination, his psychosocial status and quality of life 
remained significant and severely impaired with a poor 
prognosis for improvement.  The veteran was said to be unable 
to establish and maintain effective social and occupational 
relationships due to his PTSD.  

Ongoing VA medical records dated into 2002 show the veteran 
received periodic treatment for PTSD.  He also received 
treatment for physical problems, and there was mention of 
recent back surgery.

II.  Analysis

The file shows that through correspondence, rating decsions, 
the statement of the case, supplemental statement of the 
case, and a Board remand, the veteran has been informed of 
the evidence necessary to substantiate his claim for an 
increase in a 50 percent rating for PTSD.  Identified medical 
records have been obtained, and VA examinations have been 
provided.  The notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown,  7 Vet. App. 55, 58 (1995).

PTSD will be rated 100 percent when it produces total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  PTSD will be 
rated 70 percent when it produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  PTSD will be rated 50 percent when it 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

According to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), a GAF score is based on a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF score of 51-60 indicates moderate symptoms 
(e.g., flattened affect, circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  A GAF score of 41 to 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

The veteran's GAF score was 50 at the 2000 VA examination and 
45 at the 2002 VA examination, indicating some diminished 
occupational and social funtioning, in the view of the 
examiner.  An examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Regarding occupational impairment, it is noted that the 
veteran has not worked since late 1999 due to a neck injury 
in a coal mining accident; that injury required surgery.  He 
reportedly received worker's compensation for the industrial 
injury and is now retired on physical diability.  
Occupational impairment from this             non-service-
connected condition, which is substantial, may not be 
considered in support of the claim for an increased rating 
for service-connected PTSD.  38 C.F.R. § 4.14.  

On the other hand, the veteran points out that he has become 
more depressed due to being physically unable to work, he has 
had more time on his hands to dwell on Vietnam experiences, 
and his PTSD has intensified.  The VA treatment records and 
examination reports generally support the veteran's assertion 
of worsening of his PTSD.  At the 2002 VA examination, the 
examiner felt that PTSD was now causing severe occupational 
and social impairment.  Social impairment is primarily 
important to the degree it affects occupational impairment.  
38 C.F.R. § 4.126.  The veteran has had sound marriage of 
many years, although he and family members report more 
difficulty in family and other social relationships related 
to his psychiatric symptoms.  

The VA psychiatric treatment and examination reports in 
recent years show a number of the typical symptoms (but not 
all of them) for a 70 percent rating for PTSD under the 
rating criteria.  From one view of the evidence, it may be 
said that the veteran's PTSD symptoms are now productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  With application of the benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that such 
is the case, and thus the requirements for a 70 percent 
rating for PTSD are satisfied.

The recent medical evidence does not show PTSD is causing 
typical symptoms listed in the criteria for a 100 percent 
rating, nor does the evidence show PTSD is producing total 
occupational and social impairment.  Thus a 100 percent 
rating for PTSD is not warranted.

In sum, the Board finds that an increased rating for PTSD, to 
70 percent but no higher, is in order.


ORDER

An increased rating, to 70 percent, for PTSD is granted.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

